DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Amendments filed on 12/15/2021 has been acknowledged and accepted. Claims 1, 2, 4, 6, 9, 13, 16-26 are currently pending and have been considered below. Claims 1 and 17 are independent claims. Claims 3, 5, 7-8, 10-12, and 14-15 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Daniel Evans (reg. no 75818) on 1/21/2022. 
The application has been amended as follows:
In claim 1, line 13, insert -- ; -- at the end of the line. 

Allowable Subject Matter
Claims 1, 2, 4, 6, 9, 13, 16-26 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and 17, the prior art does not disclose or render a clutch member comprising a first inner surface and a second inner surface disposed concentrically around the second shaft, wherein the clutch member includes a plurality of splines positioned on the first inner surface, and second clutch teeth selectively engageable with the plurality of first clutch teeth of the third gear, a biasing member positioned between the second inner surface of the clutch member and the second shaft, the biasing member urging the second clutch teeth away from the first clutch teeth; Page 2 of 12Application No. 16/965,583 Application Filing Date: July 28, 2020 Docket No. DAN193160PCTUS/10258 AXLa first retaining ring positioned within a groove around an outer surface of the clutch member; a sleeve positioned concentrically around the outer surface of the clutch member; and a cam member positioned concentrically around an outer surface of the sleeve, and rotation of the cam member producing axial movement of the cam member toward the third gear, the axial movement of the cam member is transferred through a flange of the sleeve and the first retaining ring to the clutch member to engage the second clutch teeth with the first clutch teeth, in combination with the other elements required by the claim.
For example, prior art of record,
 Rossey et al. (US 9,033,839 B2) discloses an electric drive axle (fig. 2), comprising:
 a motor output shaft (50) having a first gear (66) disposed thereon; 
a second shaft (70) having a second gear (68) disposed thereon, wherein the second shaft is not co-axially arranged with the motor output shaft and wherein the first gear and the second gear are in meshed engagement;
a third gear (72) rotatably disposed on the second shaft, wherein 
the third gear includes a plurality of first clutch teeth (144, fig. 7); and 
a clutch assembly (62) disposed on the second shaft, wherein 

wherein the clutch member includes a plurality of second clutch teeth (see col 7, line 47-49) selectively engageable (see col 7, line 59-61) with the plurality of first clutch teeth of the third gear. (see col 7, line 37-67, and col 8, line 1-11)
Buuck (US 4,043,226) teaches an electric drive axle (fig. 1) wherein the clutch assembly (e.g. 69, actuator of clutch assembly, fig.3) includes a cam member (80, fig. 3) having the clutch member at least partially disposed therein for the purpose of positively mechanically moving the clutch assembly (69) from its first to its second position or in other words from its engaged position to its disengaged position; therefore enhancing the reliability of the clutch assembly and compact design. (see col 3, line 20-25 of Buuck) 
Hibbler et al. (US 6695740 B2) discloses a differential assembly (fig. 4) wherein cam member 90 with teeth 134, a differential case member 92 with teeth 140, a biasing mechanism 94, a gear set 96 and the power transmits by connecting the cam member and differential case member and also wherein a first inner surface (surface of 136) and a second inner surface (surface of 134) disposed concentrically around the axis (83) and a biasing member (94) positioned between the second inner surface of the clutch member and the second shaft, the biasing member urging the second clutch teeth (134) away from the first clutch teeth (140).
Cheng et al. (US 5,085,305) disclose a cam operated positive clutch (fig.2) wherein the clutch assembly further includes a sleeve (24) at least partially disposed between the cam member (e.g. 7, 8) and the clutch member (2) so that the clutch can be coupled or uncoupled smoothly, instantly and lightly. (see abstract of Cheng)
Lemos (US 10,696,158 B2) discloses a shaft connection (fig. 4, 5) for a vehicle wherein a biasing member (61) is at least partially disposed within the connector or means of connection (13) and configured to cause an engagement and disengagement of the means of connection (see col. 8, line 6-14) in order to prevent the means of connection slipping from a connected position to an unconnected position and to remain in a predetermined position.


Claims 2, 4, 6, 9, 13, 16, 21-23 and claims 18-20, 24-26 are allowable because they depend on claims 1 and 17, respectively. 
Conclusion                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655